The defendant’s claim that the prosecutor misused his peremptory challenges to exclude black venirepersons is belied by the record, which reveals that the jury which convicted him included four blacks and that at least two, and possibly *594all three, of the alternates were black (see, People v Bush, 112 AD2d 1046). Furthermore, we note that the Assistant District Attorney did not exhaust all of his peremptory challenges despite the fact that four blacks remained on the jury.
It is apparent from a review of the record that the defendant was provided with "meaningful representation”, thus satisfying his constitutional right to effective assistance of counsel (see, People v Satterfield, 66 NY2d 796, 799; People v Baldi, 54 NY2d 137). The instances of counsel’s alleged incompetence can be viewed as tactical decisions.
The defendant’s claims that certain counts of the indictment upon which he was convicted should be dismissed have not been preserved for review as a matter of law (see, CPL 470.05 [2]; People v Stahl, 53 NY2d 1048), and we decline to address them in the interests of justice.
We have reviewed the other claims raised by the defendant, including those raised in his pro se brief, and find them to be without merit. Mollen, P. J., Lazer, Mangano and Thompson, JJ., concur.